Filed Pursuant to Rule 424(b)(3) Under the Securities Act of 1933 Registration No. 333-152249 PROSPECTUS MICROFIELD GROUP, INC. 43,797,645(of which 2,502,322 shares were previously registered pursuant to Registration Statement No. 333-131816 and 19,216,473 shares were previously registered pursuant to Registration Statement No. 333-140671) SHARES OF COMMON STOCK This prospectus relates to the resale by the selling stockholders of up to43,797,645 shares of our common stock, consisting of up to 24,829,630shares of common stock and18,968,015 shares of common stock issuable upon the exercise of common stock purchase warrants. The selling stockholders may sell common stock from time to time in the principal market on which the stock is traded at the prevailing market price or in negotiated transactions. We will pay the expenses of registering these shares. Our common stock is listed on the Over-The-Counter Bulletin Board under the symbol “MICG”. The last reported sales price per share of our common stock as reported by the Over-The-Counter Bulletin Board on October 9, 2008, was $ Investing in these securities involves significant risks. See “Risk Factors” beginning on page 3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus isOctober 23, 2008. TABLE OF CONTENTS Prospectus Summary 1 Risk Factors 3 Forward Looking Statements 9 Use of Proceeds 10 Market For Equity and Related Stockholder Matters 10 Selected Financial Data 11 Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Business 20 Description of Property 25 Legal Proceedings 25 Management 25 Executive Compensation 27 Security Ownership of Certain Beneficial Owners and Management 31 Transactions With Related Persons, Promoters and Certain Control Persons 32 Description of Securities 37 Indemnification for Securities Act Liabilities 37 Plan of Distribution 37 Selling Stockholders 32 Legal Matters 39 Experts 39 Available Information 39 Index to Financial Statements F-1 Table of Contents PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus.
